Citation Nr: 0519958	
Decision Date: 07/22/05    Archive Date: 08/03/05

DOCKET NO.  98-15 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include a generalized anxiety 
disorder.

2.  Entitlement to service connection for headaches.

3.  Entitlement to a special monthly pension based on the 
need for aid and attendance.

4.  Entitlement to a compensable initial rating for a 
laceration scar of the head.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from January 1974 to January 
1977, and from April 1977 to April 1979.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Nashville, Tennessee, Regional Office 
(RO).   In a decision of August 1997, the RO granted service 
connection for a scar, residual of laceration from head 
injury, and assigned a noncompensable initial rating.  In the 
same decision, the RO also denied service connection for 
headaches and a mental disorder.  In a decision of October 
1998, the RO denied entitlement to special monthly pension.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Regarding the claims for service connection for a psychiatric 
disorder and headaches, the Board notes that the RO issued a 
statement of the case in July 1998, and the veteran 
subsequently perfected his appeal through submission of a VA 
Form 9 dated in August 1998.  Significantly, numerous 
pertinent items of evidence (such as the report of a mental 
disorders examination conducted by the VA in August 1998) 
were received by the RO subsequent to the issuance of the 
statement of the case, but were not considered in a rating 
decision addressing the service connection claims and were 
not the subject of a supplemental statement of the case.  The 
veteran has not waived his right to have this evidence 
considered by the RO in the first instance.  Therefore, these 
issues must be returned to the RO for further procedural 
actions.    

The Board also notes that the veteran was afforded an Aid and 
Attendance examination by the VA for the purpose of 
evaluating his claim for special monthly pension benefits.  
However, that examination was conducted in July 1999, and is 
too old to allow proper evaluation of whether the veteran 
currently meets the criteria for special monthly 
compensation.  The VCAA requires that VA afford a veteran a 
medical examination or obtain a medical opinion when 
necessary to make a decision on the claim.  See 38 U.S.C.A. 
§ 5103A(d).  When the medical evidence is not adequate, the 
VA must supplement the record by seeking an advisory opinion 
or ordering another examination.  See Littke v. Derwinski, 1 
Vet. App. 90 (1991).  Accordingly, the Board concludes that 
another Aid and Attendance examination is required.  

Finally, the Board finds that the evidence is not sufficient 
to allow proper evaluation of the claim for a higher rating 
for the laceration scar of the head.  Under 38 C.F.R. 
§ 4.118, Diagnostic Code 7800, when rating a disfigurement of 
the head, face or neck, the VA must take into consideration 
unretouched color photographs.  See Note (3).  However, the 
VA examination conducted in August 2003 did not include any 
photographs.  

Accordingly, to ensure full compliance with due process 
requirements, this case is REMANDED to the RO via the Appeals 
Management Center for the following development:

1.  The veteran should be afforded a VA 
Aid and Attendance examination.  The 
claims file should be made available to 
the examiner for review in connection 
with the examination.  

2.  The veteran should be afforded an 
examination to determine the current 
severity of his service-connected 
laceration scar of the head.  A color 
photograph should be taken as part of the 
examination and should be associated with 
the claims file.  The examiner should 
describe all manifestations of current 
scar in detail.  The report should 
contain all information necessary to rate 
the disorder under Diagnostic Codes 7800, 
7803, and 7804.    

3.  Thereafter, the RO should 
readjudicate the appellant's claims.  The 
adjudication of the claims for service 
connection for an acquired psychiatric 
disorder and headaches should consider 
all evidence which has been presented 
since the statement of the case was 
issued in August 1999.  

4.  If the benefits sought on appeal 
remain denied, the appellant should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




